Exhibit 10.12

 

TRADE STREET OPERATING PARTNERSHIP, LP, a Delaware limited partnership,

and TRADE STREET RESIDENTIAL, INC., a Maryland corporation,

(Guarantor)

 

in favor of

 

NEW YORK LIFE INSURANCE COMPANY
(Lender)

 

GUARANTY

 

Dated: As of January 21, 2014

 

Loan No. 374-0551
WCSR 31793071
  

 

 

GUARANTY

 

This GUARANTY ("Guaranty") is executed as of the date set forth on the cover
page hereof, by TRADE STREET OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (“TS Partnership”) having an address at 19950 West Country Club
Drive, Suite 800, Aventura, Florida 33180, and TRADE STREET RESIDENTIAL, INC., a
Maryland corporation (“TSR, Inc.”), having an address at 19950 West Country Club
Drive, Suite 800, Aventura, Florida 33180 (TS Partnership and TSR, Inc. are
collectively referred to herein as "Guarantor") for the benefit of NEW YORK LIFE
INSURANCE COMPANY, a New York mutual insurance company having an address at 51
Madison Avenue, New York, New York 10010 ("Lender").

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Promissory Note, dated of even date herewith,
executed by Wake Forest Apartments LLC, a Delaware limited liability company
("Borrower") and payable to the order of Lender in the original principal amount
of $18,625,000.00 (together with all renewals, modifications, increases and
extensions thereof, the "Note"), Borrower has become indebted, and may from time
to time be further indebted, to Lender with respect to a loan ("Loan") which is
secured by the lien and security interest of a Deed of Trust, Assignment of
Leases and Rents and Security Agreement and Fixture Filing, of even date
herewith (the "Deed of Trust"), and further evidenced, secured or governed by
other instruments and documents executed in connection with the Loan (together
with the Note and Deed of Trust, the "Loan Instruments"); and

 

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and

 

WHEREAS, Guarantor is the owner directly or indirectly of interests in Borrower,
and Guarantor will directly benefit from Lender's making the Loan to Borrower.

 

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Instruments, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

 

1.1           ARTICLE I

 

NATURE AND SCOPE OF GUARANTY

 

1.1           Guaranty of Obligation. Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations as a primary obligor and that it shall
fully perform each and every term and provision hereof. The recitals and
premises of this Guaranty are incorporated herein by reference and shall be
deemed to be a part of this Guaranty.

 

Loan No. 374-0551
WCSR 31793071
  

 

 

1.2           Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means all of Borrower’s present and future obligations
under the Note and Deed of Trust arising from, under or out of the Non-Recourse
Exceptions (as defined in the Deed of Trust) together with all losses, claims,
damages, costs, expenses and /or liabilities, including, without limitation,
attorney’s fees and expenses, incurred by Lender in connection therewith.

 

1.3           Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor and after (if Guarantor is a natural person)
Guarantor's death (in which event this Guaranty shall be binding upon
Guarantor's estate and Guarantor's legal representatives and heirs). The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.

 

1.4           Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower, or any other party,
against Lender, or any other party, or against payment of the Guaranteed
Obligations, whether such offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise.

 

1.5           Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender,
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity, or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to Lender at
Lender's address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations, and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.

 

1.6           No Duty To Pursue Others. It shall not be necessary for Lender
(and Guarantor hereby knowingly, freely, irrevocably and unconditionally waives
any rights which Guarantor may have to require Lender), in order to enforce the
obligations of Guarantor hereunder, first to (i) institute suit or exhaust its
remedies against Borrower or others liable on the Loan or the Guaranteed
Obligations or any other Person, (ii) enforce Lender's rights against any
collateral which shall ever have been given to secure the Loan, (iii) enforce
Lender's rights against any other guarantors of the Guaranteed Obligations, (iv)
join Borrower or any others liable on the Guaranteed Obligations in any action
seeking to enforce this Guaranty, (v) exhaust any remedies available to Lender
against any collateral which shall ever have been given to secure the Loan, or
(vi) resort to any other means of obtaining payment of the Guaranteed
Obligations. Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce the Guaranteed Obligations.

 

Loan No. 374-0551
WCSR 31793071
2 

 

 

1.7           Waivers. Guarantor hereby agrees to the provisions of the Loan
Instruments and knowingly, freely, irrevocably and unconditionally waives notice
of (i) any loans or advances made by Lender to Borrower, (ii) acceptance of this
Guaranty, (iii) any amendment or extension of the Note, the Deed of Trust or any
other Loan Instruments, (iv) the execution and delivery by Borrower and Lender
of any other loan or credit agreement or of Borrower's execution and delivery of
any promissory notes or other documents arising under the Loan Instruments or in
connection with the Secured Property, (v) the occurrence of any breach by
Borrower or an Event of Default (as defined in the Deed of Trust), (vi) Lender's
transfer or disposition of the Guaranteed Obligations, or any part thereof,
(vii) sale or foreclosure (or posting or advertising for sale or foreclosure) of
any collateral for the Guaranteed Obligations, (viii) protest, proof of
non-payment or default by Borrower, or (ix) any other action at any time taken
or omitted by Lender, and, generally, all demands and notices of every kind in
connection with this Guaranty, the Loan Instruments, any documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations and the
obligations hereby guaranteed. In addition, and without limiting any other
waivers or provisions set forth in this Guaranty, Guarantor hereby knowingly,
freely, irrevocably and unconditionally waives and relinquishes all rights,
remedies and defenses accorded by applicable law to guarantors and sureties, and
agrees not to assert or to otherwise take advantage of any such rights, remedies
or defenses other than the actual payment and performance of the Guaranteed
Obligations. Without limiting the generality of the foregoing or of any other
waivers or provisions set forth in this Guaranty, Guarantor hereby knowingly,
freely, irrevocably and unconditionally waives and relinquishes (A) any defense
arising because of an election made by Lender under Federal Bankruptcy Code
(“FBC”) Section 1111(b)(2) or based on any borrowing or grant of a security
interest under FBC Section 364, (B) the defense of statute of limitations in any
action hereunder or in any action for the collection of any indebtedness or the
performance of any of Borrower’s obligations under the Loan Instruments and (C)
any defense that may arise by reason of the incapacity, lack of authority, death
or disability of any other person or persons, or the failure of Lender to file
or enforce a claim against the estate (in administration, bankruptcy, or any
other proceeding) of any other person or persons.

 

1.8           Payment of Expenses. In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Lender, pay Lender all costs and expenses (including,
without limitation, court costs and attorneys' fees and disbursements) incurred
by Lender in the enforcement hereof or the preservation of Lender's rights
hereunder. Any such amounts not paid to Lender upon Lender’s demand therefor
shall bear interest at the Increased Rate (as such term is defined in the Note)
from the date of such demand until the date such amounts are paid in full by
Borrower. The covenants contained in this Section shall survive the payment and
performance of the Guaranteed Obligations.

 

Loan No. 374-0551
WCSR 31793071
3 

 

 

1.9           Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Lender must refund or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor's obligations hereunder shall not be
discharged except by Guarantor's performance of such obligations and then only
to the extent of such performance.

 

1.10         Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise.

 

1.11         Financial Reporting. Guarantor will keep and maintain complete and
accurate books and records of Guarantor’s earnings and financial condition and,
without expense to Lender, will furnish to Lender, within one hundred twenty
(120) days after the end of each fiscal year and within thirty (30) days after
the end of each fiscal quarter of Guarantor, including the fiscal year and
fiscal quarter during which the Loan is closed, annual or quarterly, as
applicable, financial statements reflecting Guarantor’s financial position for
such preceding fiscal year and fiscal quarter, as applicable, all prepared and
certified by an independent certified public accountant reasonably satisfactory
to Lender, and in accordance with generally accepted accounting principles,
consistently applied, including without limitation: (i) a balance sheet of
Guarantor, (ii) a statement of cash flows of Guarantor and (iii) a profit and
loss statement of Guarantor. Notwithstanding the foregoing, if the Loan is not
then in default, the quarterly financial statements may be prepared and
certified by any officer or other authorized party of Guarantor.

 

1.12         Borrower. The term "Borrower" as used herein shall include any new
or successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Borrower or any interest in Borrower. Nothing set forth herein,
however, shall constitute a consent by Lender to any merger, reorganization,
sale, transfer, devise, gift, or bequest of Borrower or any interest in
Borrower, nor shall anything set forth herein diminish or affect in any manner
whatsoever any of the obligations or liabilities of Borrower under the Loan
Instruments.

 

1.13         Recourse Limitations Do Not Apply. It is understood and agreed that
the limitations of liability provided in the Note and any other Loan Instruments
shall not apply with respect to the Guarantor as to the Guaranteed Obligations
and that, notwithstanding anything to the contrary in the Note or any other Loan
Instrument, Lender shall have full and personal recourse against the assets of
the Guarantor as to the Guaranteed Obligations and such limitations shall not
apply for purposes of enforcing this Guaranty.

 

Loan No. 374-0551
WCSR 31793071
4 

 

 

1.14         Guarantor’s Claims Against Borrower. Guarantor shall file in any
bankruptcy or other proceeding in which the filing of claims is required by law
all claims which Guarantor may have against Borrower relating to any
indebtedness of Borrower to Guarantor and will assign to Lender all rights of
Guarantor thereunder. If Guarantor does not file any such claim, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Lender’s discretion, to assign the claim to a nominee and to
cause proof of claim to be filed in the name of Lender’s nominee. The foregoing
power of attorney is coupled with an interest and cannot be revoked. Lender or
its nominee shall have the sole right to accept or reject any plan proposed in
such proceeding and to take any other action which a party filing a claim is
entitled to do. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to
Lender the amount payable on such claim and, to the full extent necessary for
that purpose, Guarantor hereby assigns to Lender all of Guarantor’s rights to
any such payments or distributions to which Guarantor would otherwise be
entitled to the extent of the Guaranteed Obligations; provided, however, that
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Lender receives cash by reason of any such payment or distribution. If
Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty.

 

1.15        Financial Covenants. Guarantor hereby covenants and agrees that,
after giving effect to this Guaranty and the obligations of Guarantor
(contingent or otherwise) evidenced by this Guaranty and the other Loan
Instruments, Guarantor (a) will maintain property and assets which, when fairly
valued, exceed Guarantor’s obligations, liabilities (including contingent
liabilities) and debts, and (b) will have property and assets sufficient to
satisfy and repay such obligations, liabilities and debts, each of (a) and (b)
as reasonably determined by Lender.

 

ARTICLE II

 

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR'S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor's obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice or to be released, in whole or in part) which Guarantor might
otherwise have as a result of or in connection with any of the following:

 

2.1           Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Deed of Trust, the other Loan Instruments, or any other document,
instrument, contract or understanding between Borrower and Lender, or any other
parties, pertaining to the Guaranteed Obligations or any failure of Lender to
notify Guarantor of any such action.

 

Loan No. 374-0551
WCSR 31793071
5 

 

 

2.2           Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or any Guarantor.

 

2.3           Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other party at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the shareholders, partners or
members of Borrower or Guarantor; or any reorganization of Borrower or
Guarantor.

 

2.4           Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (ii) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (iii) the officers or representatives executing the Note, the Deed
of Trust or the other Loan Instruments or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (iv) the Guaranteed Obligations
violate applicable usury laws, (v) the Borrower has valid defenses, claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Borrower, (vi) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Note, the Deed of Trust or
any of the other Loan Instruments have been forged or otherwise are irregular or
not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Borrower or any other Person be found not liable on
the Guaranteed Obligations or any part thereof for any reason.

 

2.5           Release of Obligors. Any full or partial release of the liability
of Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other Person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.

 

2.6           Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

 

2.7           Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations
and any application of any collateral, property or security to the Guaranteed
Obligations in any order or manner as Lender may determine in its discretion.

 

Loan No. 374-0551
WCSR 31793071
6 

 

 

2.8           Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

 

2.9           Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.

 

2.10         Offset. The Note, the Guaranteed Obligations and the liabilities
and obligations of the Guarantor to Lender hereunder shall not be reduced,
discharged or released because of or by reason of any existing or future right
of offset, claim or defense of Borrower, or any other party, against Lender, or
any other party, or against payment of the Guaranteed Obligations, whether such
right of offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

 

2.11         Merger. The reorganization, merger or consolidation of Borrower
into or with any other corporation or entity.

 

2.12          Preference. Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws, or for any reason Lender is
required to refund such payment or pay such amount to Borrower or someone else.

 

2.13         Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Loan Instruments, the Guaranteed Obligations, or
the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

Loan No. 374-0551
WCSR 31793071
7 

 

 

2.14          Other Waivers. In addition to all the other waivers agreed to and
made by Guarantor as set forth in this Guaranty, by executing this Guaranty,
Guarantor freely, irrevocably and unconditionally waives all rights and defenses
that the Guarantor may have because Borrower’s debt to Lender is secured by real
property. This means, among other things: (a) Lender may collect from Guarantor
without first foreclosing on any real or personal property collateral pledges by
Borrower; and (b) if Lender forecloses on any real property collateral pledged
by Borrower, the amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price and Lender may collect from Guarantor even if Lender,
by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses that Guarantor may have because
Borrower’s debt is secured by real property. The Guarantor expressly waives: (i)
any right to be discharged or released in whole or in part by reason of any sale
or assignment by Borrower of the collateral, or any portion thereof, whether or
not consented to by Lender and whether or not Lender has any dealings with the
transferee; and (ii) any rights of the Guarantor pursuant to Chapter 26 of the
North Carolina General Statutes including North Carolina General Statute §26-7
or any similar or subsequent law. The Guarantor further expressly waives any
right or option to be discharged or released in whole or in part by reason of
any of the matters described in (i) the foregoing provisions of this paragraph,
or (ii) Article II or Sections 1.6 or 1.7 of this Guaranty.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into the Loan Instruments and extend credit to
Borrower, Guarantor represents, warrants and covenants to Lender as follows:

 

3.1           Benefit. Guarantor is the owner of direct or indirect interests in
Borrower, and has received, or will receive, direct or indirect benefit from the
making of this Guaranty with respect to the Guaranteed Obligations.

 

3.2           Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding the financial condition of
the Borrower and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.

 

3.3           No Representation By Lender. Neither Lender nor any other party
has made any representation, warranty or statement to Guarantor in order to
induce the Guarantor to execute this Guaranty.

 

Loan No. 374-0551
WCSR 31793071
8 

 

 

3.4           Guarantor's Financial Condition. The most recent financial
statement of Guarantor heretofore delivered to Lender are true and correct in
all material respects, have been prepared and certified by an independent
certified public accountant in accordance with generally accepted accounting
principles and fairly present the financial condition of Guarantor as of the
date thereof. No material adverse change has occurred in Guarantor’s financial
condition since the date of such financial statements. As of the date hereof,
and after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor is, and will be, solvent, and has and will have assets which,
fairly valued, exceed Guarantor’s obligations, liabilities (including contingent
liabilities) and debts, and has and will have property and assets sufficient to
satisfy and repay Guarantor’s obligations and liabilities. In addition, (a) the
Guaranteed Obligations incurred by Guarantor in connection with the Loan (and
any other obligations incurred by Guarantor in connection with the Loan) are not
made or incurred with the intent to hinder, delay, or defraud any present or
future creditor of Guarantor; (b) Guarantor has not received less than
reasonably equivalent value in exchange for incurring the Guaranteed Obligations
in connection with the Loan (and any other obligations incurred by Guarantor in
connection with the Loan); (c) Guarantor is solvent as of the date hereof, and
Guarantor will not become insolvent as a result of incurring the Guaranteed
Obligations in connection with the Loan (and any other obligations incurred by
Guarantor in connection with the Loan); (d) Guarantor is not engaged, and
Guarantor is not about to engage, in business or a transaction for which any
property remaining with Guarantor is an unreasonably small capital;
(e) Guarantor has not and does not intend to incur, and Guarantor does not
believe that it will incur, debts that would be beyond Guarantor’s ability to
pay as such debts mature; and (f) Guarantor is not incurring such Guaranteed
Obligations (or any other obligations incurred by Guarantor in connection with
the Loan) to or for the benefit of an insider (as defined in 11 U.S.C. §
101(31)), under an employment contract and other than in the ordinary course of
business.

 

3.5           Legality. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not, and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, charge, lien, or any contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors' rights.

 

3.6           Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.

 

3.7           Review of Documents. Guarantor has examined the Note and all of
the Loan Instruments.

 

3.8           Litigation. There are no proceedings pending or, so far as
Guarantor knows, threatened before any court or administrative agency which
would affect the authority of Guarantor to enter into, or the validity or
enforceability of this Guaranty or which if decided adversely to Guarantor would
materially adversely affect the financial condition of Guarantor.

 

3.9           Tax Returns. Guarantor has filed or will file on a timely basis
all required federal, state and local tax returns and has paid all taxes as
shown on such returns as they have become due. No claims have been assessed and
are unpaid with respect to such taxes.

 

Loan No. 374-0551
WCSR 31793071
9 

 

 

3.10         Blocked Person. Guarantor is and shall remain in compliance with
the requirements of Executive Order 13224 of September 23, 2001 “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001)) (the “Order”) and
other similar requirements contained in the rules and regulations of the Office
of Foreign Assets Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other executive orders or regulations in respect thereof
(the Order and such other rules regulations, legislation or orders are referred
to hereinafter, collectively, as the “Orders”). Without limiting the generality
of the foregoing, neither Guarantor, nor any subsidiary or affiliate of
Guarantor, nor any member, partner or shareholder or other beneficial owner of
Guarantor or of any such subsidiary, affiliate, member, partner, shareholder or
other beneficial owner (i) is listed on the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to the Order and/or on any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any other applicable Orders,
(ii) is or will become a “blocked person” described in Section 1 of the Order or
(iii) knowingly engages or will engage in any dealings or transactions, or is or
will be otherwise associated, with any such blocked person. Guarantor shall
promptly notify Lender should Guarantor become aware of any information which
would render untrue any of the representations, warranties or covenants set
forth in this Section 3.10.

 

ARTICLE IV

 

SUBORDINATION OF CERTAIN INDEBTEDNESS

 

4.1           Subordination of All Guarantor Claims. As used herein, the term
"Guarantor Claims" shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include without limitation
all rights and claims of Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations. Upon the occurrence of an Event of Default or the
occurrence of an event which would, with the giving of notice or the passage of
time, or both, constitute an Event of Default, Guarantor shall not receive or
collect, directly or indirectly, from Borrower or any other party any amount
upon the Guarantor Claims unless and until Lender accepts in writing, in
Lender’s sole discretion, a cure of such Event of Default.

 

Loan No. 374-0551
WCSR 31793071
10 

 

 

4.2           Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor's relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application upon
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower and Guarantor, shall
constitute a credit upon the Guarantor Claims, then upon payment to Lender in
full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.

 

4.3           Payments Held in Trust. In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty, Guarantor
agrees to hold in trust for Lender an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions so received except to pay them promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.

 

4.4           Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower's assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower's assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor's right it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor's relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor except and until and to the extent the Guaranteed
Obligations are paid in full. Nothing set forth in this Section 4.4 is intended
or shall be construed as the permitting of or the granting by Lender of its
consent to the creation or existence of any liens, security interests, judgment
liens, charges or other encumbrances upon Borrower's assets or the Secured
Property.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1           Waiver. No failure to exercise, and no delay in exercising, on the
part of Lender, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

 

Loan No. 374-0551
WCSR 31793071
11 

 

 

5.2           Notices. All notices and demands or other communications hereunder
shall be in writing, and shall be deemed to have been sufficiently given or
served for all purposes when presented personally or sent by generally
recognized overnight delivery service, with postage prepaid, addressed to
Guarantor or Lender, as applicable, at the address stated below, or at such
other address of which either Guarantor or Lender may hereafter notify the other
in writing:

 

Guarantor:

 

Trade Street Operating Partnership, LP

Trade Street Residential, Inc.

19950 West Country Club Drive, Suite 800

Aventura, Florida 33180

Attn: Richard Ross

 

with a copy to:

 

Greenspoon Marder

100 W. Cypress Creek Road, Suite 700

Fort Lauderdale, FL 33309

Attn: Barry Somerstein, Esq.

 

Lender:

 

NEW YORK LIFE INSURANCE COMPANY

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attn:       Real Estate Group

Director - Loan Administration Division

Loan No. : 374-0551

 

with a copy to:

 

NEW YORK LIFE INSURANCE COMPANY

Office of the General Counsel

51 Madison Avenue

New York, New York 10010-1603

Attn: Managing Director - Real Estate Section

Loan No. 374-0551

 

Each notice or demand so given or served shall be deemed given and effective (a)
if personally delivered, on the day of actual delivery or refusal and (b) if
sent by generally recognized overnight delivery service, on the next business
day. Notwithstanding the foregoing, service of any notice of default provided or
required by law shall, if mailed as required by law, be deemed given and
effective on the date of mailing.

 

Loan No. 374-0551
WCSR 31793071
12 

 

 

5.3           Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State in which the real property encumbered by
the Deed of Trust is located and the applicable laws of the United States of
America and, in connection with any action or proceeding arising out of or
relating to this Guaranty, Guarantor hereby submits to the jurisdiction of any
court of competent jurisdiction located in such State.

 

5.4           Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

5.5           Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party or an authorized representative of the party
against whom such amendment is sought to be enforced.

 

5.6           Parties Bound; Assignment; Joint and Several. This Guaranty shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns and legal representatives; provided, however,
that Guarantor may not, without the prior written consent of Lender, assign any
of Guarantor’s rights, powers, duties or obligations hereunder. If Guarantor
consists of more than one Person, the obligations and liabilities of each such
Person shall be joint and several.

 

5.7           Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.

 

5.8           Recitals. The recital and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

5.9           Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

Loan No. 374-0551
WCSR 31793071
13 

 

 

5.10         Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

5.11         Other Defined Terms. Any capitalized term utilized herein shall
have the meaning as specified in the Deed of Trust, unless such term is
otherwise specifically defined herein.

 

5.12         Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR'S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THIS GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

 

5.13         Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND, TO THE EXTENT
NOT PROHIBITED BY LAW, WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT
THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY,
THE NOTE, THE DEED OF TRUST, OR THE OTHER LOAN INSTRUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY GUARANTOR.

 

[Signature Page Follows]

 

Loan No. 374-0551
WCSR 31793071
14 

 

 

[Signature Page – Guaranty]

  

EXECUTED as of the day and year first above written.

 

  GUARANTOR:           TRADE STREET OPERATING PARTNERSHIP, LP,     a Delaware
limited partnership (SEAL)                 By:   Trade Street OP GP, LLC, a
Delaware limited       liability company, its general partner (SEAL)            
    By:   Trade Street Residential, Inc., a Maryland         corporation, its
sole member (SEAL)                     By: /s/ Richard Ross (SEAL)       Name:  
Richard Ross         Title: Chief Financial Officer  

 

Miami Dade County, State of Florida

 

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that he or she signed the foregoing document:

Richard Ross

name(s) of principal(s)          

 

Date:  January 14, 2014   /s/ Rachael Peters     (official signature of Notary)
    Rachael Peters, Notary Public     (Notary's printed or typed name)      
(Official Seal)   My commission expires: August 2, 2014     Commission # EE
013802

  

Loan No. 374-0551
WCSR 31793071
  

 

 

[Signature Page – Guaranty]

 

  TRADE STREET RESIDENTIAL, INC.,     a Maryland corporation  (SEAL)            
By: /s/ Richard Ross       (SEAL)     Name: Richard Ross     Title: Chief
Financial Officer  

 

Miami Dade County, State of Florida

 

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that he or she signed the foregoing document:

Richard Ross

name(s) of principal(s)          

 

Date: January 14, 2014 /s/ Rachael Peters     (official signature of Notary)    
Rachael Peters, Notary Public     (Notary's printed or typed name)        
(Official Seal) My commission expires: August 2, 2014     Commission # EE 013802
 

 

 

Loan No. 374-0551
WCSR 31793071
  

 

